PER CURIAM:
Kenneth Andre Boone appeals the district court’s order denying his Fed. *362R.Crim.P. 36 motion.* We have reviewed the record and find no reversible error in the district court’s denial of the motion. Accordingly, we affirm the denial for the reasons stated by the district court. See United States v. Boone, No. 2:99-cr-00116-AWA-10 (E.D.Va. Apr. 10, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


Boone does not seek to appeal the district court’s denial of his motions seeking relief under 28 U.S.C.A. § 2255 (West Supp.2013).